Citation Nr: 0910433	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  05-21 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
adenocarcinoma of the prostate. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to 
September 1969.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 2004 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, inter alia denied 
entitlement to the benefit currently sought on appeal.  In 
May 2005, the Veteran presented testimony before a decision 
review officer at the RO.  A copy of the transcript has been 
included with his claims file.

The issue of entitlement to service connection for 
adenocarcinoma of the prostate is  addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for adenocarcinoma of the prostate was 
denied by a November 2002 rating decision.  The Veteran did 
not appeal this decision within one year of being notified.

2.  Evidence submitted since November 2002 is new, relates to 
a fact necessary to substantiate the claim for service 
connection for adenocarcinoma of the prostate, and raises a 
reasonably possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The November 2002 rating denying service connection for 
adenocarcinoma of the prostate is final.  38 U.S.C.A. § 7105 
(c) (West 2002); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (2008).  

2.  New and material evidence has been submitted regarding 
the appellant's claim of entitlement to service connection 
for adenocarcinoma of the prostate; therefore, the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2008), and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2008), eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating this portion of 
the veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by reopening the claim of 
service connection for adenocarcinoma of the prostate, and a 
decision at this point poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence

The Veteran seeks service connection for adenocarcinoma of 
the prostate.  By rating decision in November 2002, the RO 
denied his claim, stating that the evidence failed to show 
that he served in-country in the Republic of Vietnam.  At the 
time of the denial, the claims folder contained the Veteran's 
service personnel file, service treatment records and private 
medical records.  The appellant did not appeal the denial; 
therefore, it is final.  38 U.S.C.A. § 7105 (c) (West 2002); 
38 C.F.R. §§ 3.160, 20.302, 20.1103 (2008).

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. § 
5108 provides that "if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim." "New" evidence is existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence is existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
"New and material evidence" can neither be cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2008).

As a jurisdictional matter, regardless of the RO's decision 
on reopening, the Board must first determine whether new and 
material evidence has been submitted, prior to deciding the 
issue on the merits.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the Veteran's previously and finally denied claims).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits. Evans v. Brown, 9 Vet. App. 273, 283 (1996).

By application in December 2003, the Veteran attempted to 
reopen his claim.  In a June 2004 rating decision, the RO 
determined the Veteran had not submitted new and material 
evidence and the claim to reopen was denied.  Thus, to 
determine whether new and material evidence has been 
submitted, all evidence submitted since the June 2004 denial 
of entitlement to service connection, will be reviewed.

Since June 2004, the appellant submitted a November 2003 
buddy statement which states that the signer was in the 
Republic of Vietnam with the Veteran.  A copy of the witness' 
DD 214 has also been submitted as verification that they 
served on the same vessel.  Also, as new and material 
evidence, is the deck log book from the U.S.S. Klondike which 
shows the vessel was anchored in Vietnam.  This evidence is 
new in that it was not previously before agency decision 
makers.  Also, the evidence is material, as it relates to 
facts necessary to substantiate the claim, that is, the 
Veteran was in-country Vietnam.  Presuming its credibility, 
it raises a reasonable possibility of substantiating the 
claim.  See Justus v. Principi, 3 Vet. App. 510, 512 (1992).  
To this extent that new and material evidence has been 
submitted, the appeal is allowed.  


ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for 
adenocarcinoma of the prostate is granted.


REMAND

The veteran contends that he is entitled to service 
connection for adenocarcinoma of the prostate based on his 
Vietnam service and consequent exposure to the herbicide, 
Agent Orange.  Regulations provide that a disease associated 
with exposure to certain herbicide agents listed in 38 C.F.R. 
§ 3.309(e) will be considered to have been incurred in 
service under the circumstances outlined in that section, 
even though there is no evidence of such disease during such 
period of service.  38 C.F.R. § 3.307(a).  Prostate cancer is 
a listed disease.

For purposes of establishing service in Vietnam, VA General 
Counsel has determined that service on a deep-water vessel in 
waters off the shores of Vietnam may not be considered 
service in the Republic of Vietnam.  See VAOPGCPREC 27-97.  
Specifically, the General Counsel has concluded that in order 
to establish qualifying "service in Vietnam" a veteran must 
demonstrate actual duty or visitation in the Republic of 
Vietnam.  

The Veteran presented testimony at a May 2005 RO hearing that 
he went onshore in Vietnam.  Of record, is the deck log book 
from the U.S.S. Klondike from April 1969, showing that the 
vessel was anchored in Vietnam.  However, the log book is 
incomplete.  The entire deck logs from the period April 2 to 
April 23, when the vessel was anchored off the Vietnam coast 
would be helpful in adjudicating the claim.  Thus, a remand 
is necessary to obtain the complete deck log book during the 
stated period.  

The notice requirements under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007) have been interpreted 
to apply to all aspects of service connection claims, to 
include disability rating and effective date elements of the 
claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Corrective notice should be sent to the veteran to 
so comply.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the information 
and evidence necessary to substantiate his 
claim for service connection for 
adenocarcinoma of the prostate, to include 
the rating criteria by which a disability 
granted service connection will be 
evaluated and how the effective date of 
that grant will be assigned.  

2.  An appropriate official at the RO or 
AMC should contact a service department, 
such as the Modern Military Branch, 
National Archives and Records 
Administration, 8601 Adelphi Road, College 
Park MD 20740-6001, to request available 
deck logs for the U.S.S. Klondike from 
April 2 to 23, 1969.  

3.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


